 



Exhibit 10.1(g)
VISION BANK, FSB
SALARY CONTINUATION AGREEMENT
          THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this
14th day of July, 2004, by and between VISION BANK, FSB, a savings association
located in Panama City, Florida (the “Company”), and J. DANIEL SIZEMORE (the
“Executive”).
          The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Company. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time. The Company will pay the
benefits from its general assets.
          The Company and the Executive agree as provided herein.
Article I.
Definitions
          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:

1.1   “Accrual Balance” means the liability that should be accrued by the
Company, under Generally Accepted Accounting Principles (“GAAP”), for the
Company’s obligation to the Executive under this Agreement, by applying
Accounting Principles Board Opinion Number 12 (“APB 12”) as amended by Statement
of Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate.
Any one of a variety of amortization methods may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.
The Accrual Balance shall be reported by the Company to the Executive on
Schedule A.   1.2   “Beneficiary” means each designated person, or the estate of
the deceased Executive, entitled to benefits, if any, upon the death of the
Executive determined pursuant to Article 4.   1.3   “Beneficiary Designation
Form” means the form established from time to time by the Plan Administrator
that the Executive completes, signs and returns to the Plan Administrator to
designate one or more Beneficiaries.   1.4   “Change of Control” shall mean a
merger, consolidation or other corporate reorganization involving the Holding
Company or the Company in which the Holding Company or the Company does not
survive; (ii) the beneficial ownership of one person, related group of persons,
or groups of persons acting in concert, of as much as 35% of the outstanding
voting securities of the Holding Company or Bank; or (iii) such additional
circumstances as may be determined by the Board of Directors of the Company from
time to time.

 



--------------------------------------------------------------------------------



 



1.5   “Code” means the Internal Revenue Code of 1986, as amended.   1.6  
“Constructive Termination of Employment” means the Executive experiences one of
the following:       (i)  Without the Executive’s express written consent, the
assignment to the Executive of any duties or responsibilities inconsistent with
the Executive’s current positions, or a change in the Executive’s reporting
responsibilities, titles or offices; and/or       (ii)  A reduction by the
Company in the Executive’s base salary.

1.7   “Disability” shall mean the Executive’s physical or mental incapacity, as
certified by a physician that renders him incapable of performing (with
reasonable accommodation) the essential functions of the duties required by this
Agreement for ninety (90) or more consecutive days.

1.8   “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is seven percent
(7.0%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.

1.9   “Voluntary Termination” means the Termination of Employment prior to
Normal Retirement Age for reasons other than death, Disability, Involuntary
Termination, Constructive Termination of Employment, Termination for Cause or
following a Change of Control.

1.10   “Voluntary Termination Date” means the month, day and year in which
Voluntary Termination occurs.

1.11   “Effective Date” means April 1, 2004.

1.12   “Final Pay” means the current base annual salary of the executive at
Termination of Employment.

1.13   “Involuntary Termination of Employment” means the Executive is notified
in writing by the Company, that employment with the Company is terminated for
reasons other than an approved leave of absence, Voluntary Termination,
Constructive Termination of Employment, or Termination for Cause.

1.14   “Normal Retirement Age” means the Executive’s 65th birthday.   1.15  
“Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Employment.   1.16   “Plan Administrator” means the plan
administrator described in Article 8.   1.17   “Plan Year” means each
twelve-month period commencing on the Effective Date.

2



--------------------------------------------------------------------------------



 



1.18   “Termination for Cause” has that meaning set forth in Article 5.

1.19   “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Company.   1.20   “Holding Company”
means Vision Bancshares, Inc.

Article 2
Benefits During Lifetime

2.1   Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

  2.1.1   Amount of Benefit. The annual benefit under this Section 2.1 is thirty
percent (30%) of Final Pay.     2.1.2   Payment of Benefit. The Company shall
pay the annual benefit to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Executive’s
Normal Retirement Date. The annual benefit shall be paid to the Executive for
fifteen (15) years.

2.2   Involuntary Termination Benefit. Upon Involuntary Termination, the Company
shall pay to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

  2.2.1   Amount of Benefit. The annual benefit under this Section 2.2 is the
Involuntary Termination Benefit set forth on Schedule A for the Plan Year during
which the Involuntary Termination Date occurs. This benefit is determined by
vesting the Executive in one hundred percent (100%) of the Accrual Balance.    
2.2.2   Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing with the month
following Normal Retirement Age. The annual benefit shall be paid to the
Executive for fifteen (15) years.

2.3   Voluntary Termination Benefit. Upon Voluntary Termination, the Company
shall pay to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

  2.3.1   Amount of Benefit. The annual benefit under this Section 2.3 is the
Voluntary Termination Benefit set forth on Schedule A for the Plan Year during
which the Voluntary Termination Date occurs. This benefit is determined by
vesting the Executive in eighty percent (80%) of the Accrual Balance for the
first Plan Year, and an additional twenty percent (20%) of the Accrual Balance
for each succeeding Plan Year thereafter until the Executive becomes one hundred
percent (100%) vested in the Accrual Balance.

3



--------------------------------------------------------------------------------



 



  2.3.2   Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing with the month
following Normal Retirement Age. The annual benefit shall be paid to the
Executive for fifteen (15) years.

2.4   Disability Benefit. Upon Termination of Employment due to Disability prior
to Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.

  2.4.1   Amount of Benefit. The annual benefit under this Section 2.4 is the
Disability Benefit set forth on Schedule A for the Plan Year during which the
Termination of Employment occurs. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Benefit Level.

  2.42   Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing with the month
following Normal Retirement Age. The annual benefit shall be paid to the
Executive for fifteen (15) years.

2.5   Change of Control Benefit. Upon a Change of Control followed by the
Executive’s Involuntary Termination of Employment or Constructive Termination of
Employment, the Company shall pay to the Executive the benefit described in this
Section 2.5 in lieu of any other benefit under this Article.

  2.5.1   Amount of Benefit. The annual benefit under this Section 2.5 is the
Change of Control Benefit set forth on Schedule A for the Plan Year during which
Termination of Employment occurs. This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Benefit Level.

  2.5.2   Payment of Benefit. The Company shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing with the month
following Normal Retirement Age. The annual benefit shall be paid to the
Executive for fifteen (15) years.

Article 3
Death Benefits

3.1   Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be paid in lieu of the
benefits under Article 2.

  3.1.1   Amount of Benefit. The annual benefit under this Section 3.1 is thirty
percent (30%) of Final Pay.

  3.1.2   Payment of Benefit. The Company shall pay the annual benefit to the
Executive’s Beneficiary in twelve (12) equal monthly installments commencing on
the first day of the month following the Executive’s Normal Retirement Date. The
annual benefit shall be paid to the Executive for fifteen (15) years.

4



--------------------------------------------------------------------------------



 



3.2   Death During Payment of a Benefit. If the Executive dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Company shall pay the remaining benefits to the
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

3.3   Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Company shall pay the same benefit payments to the Beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive’s
death.

Article 4
Beneficiaries

4.1   Beneficiary Designation. The Executive shall have the right, at any time,
to designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Company in which the Executive participates.

4.2   Beneficiary Designation Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

4.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

4.4   No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

4.5   Facility of Payment. If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct

5



--------------------------------------------------------------------------------



 



    payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Executive and
the Executive’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such payment amount.

Article 5
General Limitations

5.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company’s Board of Directors terminates the Executive’s employment for:

  (a)   Gross negligence or gross neglect of duties to the Company;     (b)  
Commission of a felony or of a gross misdemeanor involving moral turpitude;    
(c)   Fraud or willful violation of any law or significant Company policy
committed in connection with the Executive’s employment and resulting in a
material adverse effect on the Company; or     (d)   Issuance of an order for
removal of the Executive by the Company’s banking regulators.

5.2   Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Executive commits suicide within three (3) years after the
Effective Date. In addition, the Company shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on any
application for life insurance owned by the Company on the Executive’s life.

5.3   Non-Competition and Non-Solicitation. In the event the Executive’s
employment is terminated pursuant to Section 2.3 of this Agreement, the
Executive, for the period immediately following the date of termination to the
third anniversary of the date of termination (the “Non-Competition Period”),
will not, without the prior written approval of the Company Board, directly or
indirectly (i) own greater than 5% equity interest in any class of stock of, or
manage, operate, participate in, be employed by, perform consulting services
for, or otherwise be connected in any manner with any depository institution
located within a 50-mile radius of Gulf Shares, Alabama which would be
competitive with the business of the Company at any time prior to the date the
employment period would have expired had it not been terminated earlier;
(ii) solicit or induce any employee of the Company or the holding company owning
the Company to terminate such employment or to become employees of any other
person or entity; (iii) solicit any customer, supplier, contractual party of the
Company, or holding company owning the Company or any other persons with whom
each of them has business relations to cease doing business with the Company,
the Company or the holding company owning the Company; or (iv) in any way
interfere with the relationship of the Company or holding company owning the
Company and any of their respective

6



--------------------------------------------------------------------------------



 



    employees, customers, suppliers, contractual parties or any other person
with whom each other has business relations. The Executive agrees that each of
the covenants set forth above are reasonable with respect to its duration,
geographical area and scope. In the event of a breach by the Executive of any
covenant set forth above the term of such covenant shall be extended by the
period of the duration of such breach.

Article 6
Claims And Review Procedures

6.1   Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

  6.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.     6.1.2
  Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     6.1.3   Notice of
Decision. If the Plan Administrator denies part or all of the claim, the Plan
Administrator shall notify the claimant in writing of such denial. The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed;     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures; and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

6.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

  6.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

7



--------------------------------------------------------------------------------



 



  6.2.2   Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     6.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.     6.2.4   Timing of Plan
Administrator Response. The Plan Administrator shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 60 days by notifying the claimant in writing, prior to the end of
the initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     6.2.5   Notice of
Decision. The Plan Administrator shall notify the claimant in writing of its
decision on review. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 7
Amendments and Termination
          This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive. Provided, however, if the
Company’s Board of Directors determines that the Executive is no longer a member
of a select group of management or highly compensated employees, as that phrase
applies to ERISA, for reasons other than death, Disability or retirement, the
Company may amend or terminate this Agreement. Upon such amendment or
termination the Company shall pay benefits to the Executive as if Early
Termination occurred on the date of such amendment or termination, regardless of
whether Early Termination actually occurs.

8



--------------------------------------------------------------------------------



 



Article 8
Administration of Agreement

8.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Executive may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.   8.2   Agents. In the administration of this
Agreement, the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Company.   8.3   Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement. No
Executive or Beneficiary shall be deemed to have any right, vested or nonvested,
regarding the continued use of any previously adopted assumptions, including but
not limited to the Discount Rate.   8.4   Indemnity of Plan Administrator. The
Company shall indemnify and hold harmless the members of the Plan Administrator
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Agreement, except in the
case of willful misconduct by the Plan Administrator or any of its members.  
8.5   Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.   8.6   Annual Statement. The Plan Administrator shall provide to the
Executive, within 120 days after the end of each Plan Year, a statement setting
forth the benefits payable under this Agreement.

Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.   9.2   No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an employee of the Company, nor does it interfere with the Company’s
right to discharge the Executive. It also does not require

9



--------------------------------------------------------------------------------



 



    the Executive to remain an employee nor interfere with the Executive’s right
to terminate employment at any time.   9.3   Non-Transferability. Benefits under
this Agreement cannot be sold, transferred, assigned, pledged, attached or
encumbered in any manner.   9.4   Tax Withholding. The Company shall withhold
any taxes that, in its reasonable judgment, are required to be withheld from the
benefits provided under this Agreement. The Executive acknowledges that the
Company’s sole liability regarding taxes is to forward any amounts withheld to
the appropriate taxing authority(ies).   9.5   Applicable Law. The Agreement and
all rights hereunder shall be governed by the laws of the State of Florida,
except to the extent preempted by the laws of the United States of America.  
9.6   Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and Beneficiary have no preferred or secured
claim.   9.7   Reorganization. The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement. Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.   9.8   Entire Agreement. This Agreement constitutes the
entire agreement between the Company and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein.   9.9   Interpretation. Wherever the
fulfillment of the intent and purpose of this Agreement requires, and the
context will permit, the use of the masculine gender includes the feminine and
use of the singular includes the plural.   9.10   Alternative Action. In the
event it shall become impossible for the Company or the Plan Administrator to
perform any act required by this Agreement, the Company or Plan Administrator
may in its discretion perform such alternative act as most nearly carries out
the intent and purpose of this Agreement and is in the best interests of the
Company.   9.11   Headings. Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.   9.12   Validity. In case any provision of this
Agreement shall be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this

10



--------------------------------------------------------------------------------



 



    Agreement shall be construed and enforced as if such illegal and invalid
provision has never been inserted herein.   9.13   Notice. Any notice or filing
required or permitted to be given to the Company or Plan Administrator under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Vision Bank
PO Box 4649
Gulf Shores, AL 36547

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Executive under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Executive.

          IN WITNESS WHEREOF, the Executive and a duly authorized representative
of the Company have signed this Agreement.

                      EXECUTIVE:       COMPANY:                       Vision
Bank, FSB
 
                   
/s/ J. Daniel Sizemore
      By   /s/ J. Walter Ginn        
 
                   
J. Daniel Sizemore
      Title   President        
 
                   

11